Citation Nr: 1144191	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for kidney disease, to include as secondary to the service-connected urethrolithiasis.

2.  Entitlement to a compensable rating for urethrolithiasis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to June 1979, with additional service in the Air Force National Guard through July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  No hearing was requested.


FINDINGS OF FACT

1.  The evidence establishes a current chronic renal insufficiency or kidney disease, but the weight of the competent evidence does not establish that such disability was proximately caused or aggravated by the service-connected urethrolithiasis, or that it was directly incurred or aggravated as a result of service. 

2.  Throughout the period on appeal, the weight of the evidence demonstrates no attacks of colic or renal dysfunction due to the service-connected urethrolithiasis, and no recurrent stone formation requiring diet therapy or drug therapy or invasive or non-invasive procedures more than two times per year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney disease have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

2.  The criteria for a compensable rating for urethrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code 7510 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in June 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate a service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  He was also notified of the evidence and information necessary to substantiate his increased rating claim, i.e., that his service-connected condition has increased in severity, at that time.  

The Board notes that the Veteran was not specifically advised of the evidence and information necessary to establish service connection on a secondary basis at that time.  However, he has been notified of such requirements during the course of the appeal, including in the August 2008 statement of the case as to these issues, and the claim was subsequently readjudicated, including in a July 2009 supplemental statement of the case.  Further, the Veteran and his representative have demonstrated actual knowledge of the requirements to establish secondary service connection by arguing that his current kidney disease was caused by the service-connected urethrolithiasis.  See, e.g., July 2007 statement from Veteran, November 2011 brief from representative.  Moreover, neither the Veteran nor his representative have asserted any prejudice as a result of any possible notice defect.  

Accordingly, the Board finds that the Veteran has had a sufficient opportunity to present evidence and arguments in support of his claim.  Further, there is no prejudice as a result of any notice defect, as it did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009) (stating that determinations concerning harmless error should be made on a case-by-case basis); Sanders v. Nicholson, 487 F.3d 881, 889 (2007) (setting forth factors for determining whether a VCAA notice error affected the essential fairness of the adjudication; reversed on other grounds by Shinseki, supra).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  There is no indication of any benefits from the Social Security Administration pertaining to the claimed disabilities.  The Veteran has also submitted some private records from Dr. W., Dr. A., and I.P. Hospital.  The Board notes that there may possibly be some additional records outstanding from these providers.  However, the Veteran was notified that he must provide the necessary authorization for VA to obtain such records, to include in general VCAA notice letters and also a specific request for authorization in February 2009.  In response, the Veteran provided the referenced private records, but he did not authorize VA to obtain any additional records.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, to the extent that any non-VA records may remain outstanding, the Board finds that VA has made reasonable efforts to obtain evidence in support of the Veteran's claims, in light of his failure to fully comply with the development process.  

The Veteran was also afforded a VA examination in August 2008 concerning his service-connected urethrolithiasis and the claimed kidney disease.  Neither the Veteran nor his representative have alleged that this examination is inadequate in any way.  A review of the examination report reveals that the examiner conducted all necessary tests, reviewed the available treatment records, and measured and recorded all manifestations of the service-connected disability.  The examiner also identified a current kidney disease of chronic renal insufficiency, based on all evidence of record, and offered an opinion as to the etiology of such disease.  The Board notes that the VA examiner did not have the claims file before him.  However, he reviewed VA treatment records and summarized pertinent records in his report.  Further, such records are generally consistent with the private records submitted by the Veteran, as discussed below.  Additionally, the VA examiner's opinion is consistent with the medical evidence and opinions contained in the other VA and private medical evidence of record, as discussed below.  As such, there is no indication of any prejudice to the Veteran, and the VA examination is sufficient.

With respect to the increased rating claim, the Board notes that the examination is more than three years old.  However, the mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted.  Rather, there must be an indication that the disability has increased in severity to warrant a new examination.  Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007).  In this case, there is no indication or allegation that the Veteran's service-connected disability has increased in severity since the last VA examination, or that the available evidence does not accurately reflect the current severity of the condition.  As such, the Board finds that the medical evidence of record is sufficient for a fair adjudication, and no further examination is required.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.




II. Analysis

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  Active service includes both active duty and any period of active duty for training (ACDUTRA) during which a veteran was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Certain chronic diseases, including nephritis and calculi of the kidney, bladder, or gallbladder, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  These provisions do not apply to periods of ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran asserts that he was treated for kidney disease during service and has had continuous symptoms, treatment, and medication for such condition since that time.  The Veteran contends that his current kidney problem was "overlooked" until it was detected in 2007 by his VA provider.  Alternatively, the Veteran argues that his current kidney disease is due to his service-connected urethrolithiasis.  See, e.g., June 2007 claim (VA Form 21-526), July 2007 statement, August 2008 substantive appeal (VA Form 9); November 2011 brief from representative.  

The Veteran's service treatment records reflect frequent treatment from April to July 1978 for complaints of lower abdominal pain and occasional blood in the urine, burning and frequency with urination.  He was seen several times by the Fort Jackson urology clinic, and diagnostic studies including x-rays, intravenous pyelograms (IVPs), renal scans or renograms, and blood work and urinalysis were conducted.  The eventual diagnosis was hematuria and possible ureterolithiasis.  An October 1978 USAF Regional Hospital record notes complaints of sharp pain across the lower abdomen since the previous evening, and that the Veteran was seeing a doctor at Fort Jackson for "kidney problems."  X-rays showed no significant abnormality at that time.  A February 1979 urology clinic record notes continued complaints of right-sided pain, and that the IVP was essentially unchanged.  In a March 1979 periodic examination, the Veteran was noted to have painful urination with blood diagnosed as hematuria, now being treated by the urology clinic.  A renal scan/renogram at that time was interpreted to show normally functioning kidneys with no substantive findings.  

During several subsequent examinations, the Veteran was noted to have had blood in his urine and possible kidney stone in 1977, or at age 22, with none since and no complications or sequelae.  See, e.g., examinations and reports of medical history dated in July 1979 (upon separation from active duty), August 1982, March 1986, and October 1989.  Similarly, an undated "Summary of Care" with notations dated through at least May 1993 indicates kidney stones in July 1977, with no medications and none since.  These appear to be references to the instances of treatment in 1978, as summarized above.  The Veteran also denied any kidney stone, blood in urine, or albumin in urine during a May 1993 examination.  

Post-service, VA lab results dated from July 2001 through June 2003 are within normal limits, including urea nitrogen, creatinine, and albumin.  VA records dated in March 2003 note that the Veteran was a known case of hypertension, difficult to control for 10 years, and was presenting for a regular follow up with the nephrology clinic.  The Veteran complained of chest tightness and pressure, as well as other symptoms, but he denied any urinary problems, hematuria, decrease in urine output, or edema.  An August 1999 study was noted to show normal renal function by scintigraphy, with no evidence of renovascular hypertension.  The Veteran was noted to have essential hypertension, and abdominal aortogram and renal angiogram in January 2002 were also noted to be normal.  The diagnosis was hypertensive emergency with chest tightness, and no kidney condition was indicated. 

The Veteran continued to be followed by the VA clinic for hypertension.  A February 2006 nephrology clinic note recorded that a magnetic resonance angiography (MRA) of the renal arteries showed no stenosis.  Further, lab results in December 2005 and February 2006 showed BUN and creatinine within normal limits.  The assessment was difficult to control hypertension, and no evidence of renal artery stenosis.  In a June 2006 urology note, labs were again noted to show normal renal function.  Nephrology clinic notes in May 2007 and July 2007 indicate a history of uncontrolled hypertension, chronic renal insufficiency (CRI), benign prostate hypertrophy (BPH), and other conditions.  The Veteran denied any abdominal discomfort, increase in swelling of the legs, or urinary problems.  The provider noted that his creatinine was 2.0 in May 2007, though it had been running around 1.4 for the past two years.  The first noted increase in creatinine was in December when it was measured at 1.9.  A February 2007 renal ultrasonagram and MRA of the abdomen were summarized.  The diagnoses were hypertension and chronic renal insufficiency, with stable creatinine and urinalysis with no proteinuria.  Similarly, a January 2007 nephrology consult note records that the Veteran's chronic renal failure was "most probably related to hypertensive nephrosclerosis, nonproteinuric and nonreactive urinary sediment."  The provider stated that the elevation in creatinine in December could be related to either progression of the kidney disease, over diuresis or NSAIDs use, although it was difficult to tell.  A January 2008 record again indicates that the Veteran had a known history of hypertension and was being followed by nephrology due to unstable blood pressure.  

During an August 2008 VA examination, the Veteran reported treatment in service for hematuria and being told that he had passed a kidney stone and that a kidney was abnormal.  He further indicated that he passed a stone in 1986 and was hospitalized at that time.  The Veteran denied any further symptoms of colic or passing any further stones, although there were several episodes of hematuria.  The provider noted that VA records showed BPH, chronic renal insufficiency, and hematospermia, as well as difficult to control hypertension for which he had been seen by nephrology numerous times.  The Veteran was noted to have general systemic symptoms of weakness due to genitourinary disease, as well as urinary symptoms including hesitancy or difficulty starting stream, weak or intermittent stream, dysuria, dribbling, and hematuria.  There was daytime voiding interval of greater than three hours, three voiding per night, and no renal colic in the past 12 months.  Hematuria was noted to be 3-4 times per year, with the last episode one month ago.  There was a history of urinary tract stones with no prescribed special diet and no invasive or non-invasive procedures in the past 12 months.  There was a history of renal dysfunction or renal failure, but no history of acute nephritis or hydronephrosis.  Reported cardiovascular symptoms included angina, dyspnea on mild exertion, and intermittent peripheral edema.  The VA examiner summarized pertinent VA treatment records from 2006 forward, and conducted appropriate testing.  Upon consideration of all evidence of record, the examiner opined that the Veteran does have chronic renal insufficiency, but that this does not appear to have been caused by the service-connected urolithiasis (or kidney stones).  The examiner stated the Veteran last had symptoms suggestive of renal colic in 1986, and also referred to the VA treatment records as summarized in the report.

The Veteran has also submitted private records from Dr. W dated from February 2007 to 2009.  In a February 2007 record, the Veteran complained of blood in the ejaculate and denied any blood in the urine.  Urinalysis a little more than a month ago was noted to reveal no blood.  Studies suggested cystic changes in the kidney, and there was an elevated prostate-specific antigen (PSA).  Urinalysis was again negative.  The diagnosis was hematospermia, which by itself in conjunction with a negative urinalysis was noted to suggest a benign course.  In April 2007, the Veteran complained of blood in the urine, with no burning.  A urine culture was taken, which was negative, and he was again advised of his PSA levels.  A follow-up record, also in April 2007, notes complaints of hematospermia, which had cleared up, and elevated PSA.  In December 2008, the Veteran complained of blood in the urine the prior week, which was gone now.  Urinalysis was conducted and results were negative, and the Veteran was advised to follow up with Dr. W.  A January 2009 record from Dr. W notes complaints of blood from the penis, with no blood in the actual urine, and negative urinalysis.  The Veteran was noted to have a history of hematospermia a couple of years ago.  Dr. W stated that the blood was likely of a urethral source, perhaps prostatic.  He noted that the Veteran had a distant history of kidney stones, and a renal ultrasound was planned.  In a follow-up in February 2009, Dr. W recorded that there were no further episodes of hematuria.  He noted that the renal ultrasound only showed some cysts.  The ultrasound report further indicates that both kidneys were normal in size and position, with no hydronephrosis.  Dr. W again stated that the initial hematuria was likely prostatic in source, and that this would go along with a history of hematospermia a number of years ago.  

There are also private records from Dr. A and I.P. Hospital dated in April and May 2007.  The Veteran reports that he was hospitalized at I.P. Hospital under the care of Dr. A in 2007, and that he was diagnosed with kidney failure at that time.  He states that Dr. A. told him that his kidney function was only 50 percent at that time.  The Veteran further states that he is currently taking several medications relating to this condition, which are in his VA treatment records.  See June 2009 statement. 

Records from I.P. Hospital include lab test results dated in April 2007.  In a May 2007 follow-up, Dr. A summarized that the Veteran was recently seen at I.P. Hospital due to uncontrolled hypertension and chronic renal insufficiency.  He stayed in the intensive care unit for a few days, and his blood pressure was subsequently controlled with medications.  His creatinine worsened during the stay but improved to 1.9, which was noted to be very close to the Veteran's baseline renal insufficiency, after ACE inhibitor was discontinued.  The Veteran did not report any additional problems in the follow-up visit.  Dr. A diagnosed chronic kidney disease, Stage 3, secondary to hypertension.  He was to continue monitoring renal function.  The Board notes that this is generally consistent with the Veteran's report of his treatment at this time.  However, there is no evidence of any medications specifically for a kidney condition in the available VA or private records.  Rather, the Veteran is on several medications for his hypertension.

The Veteran is not competent to testify as to the nature of any current kidney disease, or the etiology of any such disease, as the complex nature of the involved bodily system requires specialized knowledge, training, or experience to answer these questions.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In his August 2008 substantive appeal (VA Form 9), the Veteran asserted that he had kidney stones during service and was told that he had kidney disease and would require further treatment when he got older.  The Board notes that the Veteran is competent to report what his military providers told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, it appears that he may have misunderstood what his providers told him.  

The Veteran is already service-connected for urethrolithiasis, which is shown by his service records, but there was no other diagnosed chronic kidney condition or disease during service.  Although there were instances of hematuria, this was not found to be associated with any kidney condition other than the urethrolithiasis.  Rather, the kidneys were specifically noted to be functioning normally in March 1979.  The Board notes that urinalysis and blood work were also within normal limits after that time, including no elevated creatinine levels.  See, e.g., July 1979, August 1982, and October 1989 examination reports; July 1982 lab results.  Further, a June 1994 letter from Brookside Medical Center (included in the service records) indicates that the Veteran had been treated for significant essential hypertension for three years, and that there was no renal involvement with such disease.  

Additionally, as discussed above, post service VA and private treatment records reflect normal kidney function, as shown by lab work and diagnostic studies, until December 2006, when creatinine was first noted to be elevated.  VA and private providers, as well as the VA examiner, have diagnosed chronic renal insufficiency or kidney disease since that time, as discussed above.

Further, while the Veteran complained of hematuria on several occasions from 2007 to 2009, there is no indication that such condition was related to the hematuria during service, or to the service-connected urethrolithiasis.  Rather, the Veteran's private provider opined, as documented in the treatment records, that the current hematuria was likely prostatic in source, based on the history of hematospermia in 2007, negative urinalysis tests, and renal ultrasound.  This provider considered the Veteran's reports of prior kidney stones in offering this opinion.

In summary, the weight of the evidence does not establish a chronic kidney condition or disease during active service, other than the already service-connected urethrolithiasis.  There is also no evidence of nephritis within one year following the Veteran's discharge from active duty service, so as to allow for presumptive service connection based on chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition, the weight of the evidence fails to establish that the current chronic renal insufficiency was incurred or aggravated by active service, or as a result of the service-connected urethrolithiasis.  Rather, the weight of the evidence, including VA and private treatment records and the VA examination report, indicates that such condition is secondary to long-standing hypertension, which is not service-connected.  As such, service connection may not be granted for a current kidney disease on a direct or secondary basis.  See 38 C.F.R. §§ 3.304, 3.310.  

As the preponderance of the evidence is against service connection for the current kidney disease, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 3.102.

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Further, in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the rating criteria, especially with the more fully described grades of disabilities.  However, the evaluation should be coordinated with the level of impairment of function.  38 C.F.R. § 4.21.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected urethrolithiasis has been rated as noncompensably disabling under Diagnostic Code (DC) 7510 effective since June 1979.  He applied for service connection for kidney disease in June 2007, which was also treated as a claim for an increased rating for the service-connected urethrolithiasis.  

DC 7510 provides that ureterolithiasis should be rated as hydronephrosis, except where there is recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; (3) invasive or non-invasive procedures more than two times per year.  If evaluated under this code, the rating assigned will be 30 percent.  38 C.F.R. § 4.115b.  Under DC 7509, hydronephrosis warrants a 10 percent rating where there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted for frequent attacks of colic, requiring catheter drainage.  A 30 percent rating is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b; see also 38 C.F.R. § 4.115a (stating criteria for rating renal dysfunction from 0 to 100 percent). 

The pertinent medical evidence of record is summarized above, including VA and private records, as well as an August 2008 VA examination report.  In his August 2008 substantive appeal (VA Form 9), the Veteran stated that he has had several attacks in which he passed kidney stones at home and followed up with his physician since service.  He further stated that the physician told him that he had passed the stones and would need to watch his diet and take medication.  The Veteran reported that this had occurred at least twice in the past two years.  The Board notes that the Veteran is competent to report any observable symptoms of urethrolithiasis, to include pain and visible stones.  See Barr, 21 Vet. App. at 308; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, these statements are not credible, as they are inconsistent with the other evidence of record.  

In particular, the Veteran specifically denied any recent stones or attacks of colic during the August 2008 VA examination.  He reported passing a stone in 1986, which required hospitalization, with no further symptoms of colic or any further stones.  Similarly, the Veteran reported only a distant history of stones for private treatment purposes in January 2009.  Additionally, there are also no documented complaints or treatment for stones or colic, or any prescribed medications or diet for urethrolithiasis (or stones) in the available VA and private treatment records.  The VA examiner also recorded no prescribed diet for urinary tract stones in August 2008.  While VA and private records reflect that the Veteran has been advised with respect to diet concerning his hypertension, and he is on several medications for hypertension or high blood pressure, these are not directly related to urethrolithiasis.  

Additionally, while there have been some episodes of hematuria and urinary symptoms since at least 2007 (including as described during the VA examination), such conditions have not been medically associated to the urethrolithiasis.  Rather, as discussed above, the Veteran's private provider stated in February 2009 that the hematuria was likely of prostate origin, after conducting urinalysis and a renal ultrasound, and with consideration of the distant history of stones.  The Veteran also has benign prostate hypertrophy.  Further, to the extent that the urinary symptoms are due to chronic renal insufficiency or kidney disease, such condition is not service-connected, for the reasons discussed above.  Diagnostic studies consistently showed no hydronephrosis, and the Veteran's creatinine levels were noted to be stable.  As such, there is no indication that any possible symptoms of urethrolithiasis are analogous to severe hydronephrosis.  

Accordingly, upon review of all lay and medical evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for the service-connected urethrolithiasis at any time during the appeal.  As discussed above, the weight of the evidence does not show recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year, so a rating is not warranted under DC 7510.  Further, the evidence does not demonstrate attacks of colic, hydronephrosis, or renal dysfunction related to urethrolithiasis during the course of the appeal, so as to warrant a rating under DC 7509.  

The Board has considered all potentially applicable diagnostic codes and finds no basis upon which to assign a compensable evaluation for the Veteran's urethrolithiasis under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the course of the appeal.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the claimed manifestations of the Veteran's urethrolithiasis are fully contemplated by the schedular rating criteria, and the weight of the evidence establishes that such condition has been essentially asymptomatic, or not severe enough to warrant a compensable rating.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  As such, referral for consideration of an extra-schedular rating is not necessary.  See id.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no argument or indication that the Veteran has been unemployed during the period on appeal due to his service-connected disabilities, to include urethrolithiasis.  As such, a claim for a TDIU has not been raised and need not be addressed at this time.  





(CONTINUED ON NEXT PAGE)

As the preponderance of the evidence is against a compensable rating for urethrolithiasis at any period on appeal, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.


ORDER

Service connection for kidney disease is denied.

A compensable rating for urethrolithiasis is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


